       Case 1:17-cv-09031-JFK-KHP Document 78
                                           77 Filed 03/11/21 Page 1 of 2




                                                       03/11/2021


March 11, 2021
                                                                           Peter B. Shapiro
                                                                           direct dial: 212.589.4673
                                                                           pshapiro@bakerlaw.com

                                               APPLICATION GRANTED: The telephonic Status
                                               Conference in this matter that is scheduled for Tuesday,
VIA ECF                                        March 16, 2021 at 11:45 a.m. is hereby rescheduled to
                                               Tuesday, April 20, 2021 at 12:45 p.m. Counsel is directed
The Honorable Katherine H. Parker, U.S.M.J. to call Judge Parker's teleconference line at the
United States District Court                   scheduled time. Please dial (866) 434-5269, Access code:
Southern District of New York                  4858267
Daniel Patrick Moynihan United States
Courthouse
500 Pearl Street, Room 750
New York, New York 10007-1312
                                                                                            03/11/2021
                   Re:    Tang v. Guo, et al. (No. 1:17-cv-9031 (JFK) (KHP))

Dear Magistrate Judge Parker:

This firm represents defendants Wengui Guo, Golden Spring (New York) Ltd., and Saraca
Media Group, Inc. in the above-referenced matter. This letter is submitted jointly with all parties
to update the Court on the status of discovery in advance of the telephonic status conference
currently scheduled for March 16, 2021 at 11:45 am and to request an adjournment of that status
conference.

The parties have agreed to a 30-day mutual extension to April 6, 2021 to serve responses and
objections to the first sets of discovery requests, which were due to be served on March 8, 2021.
As no discovery has been exchanged and responses and objections have not yet been served—
and with plaintiff Tang due to notify the Court whether he intends to participate in this action by
March 31, 2021—the parties respectfully request that the telephonic status conference be
adjourned to a time convenient to the Court on or after April 13, 2021.

We appreciate Your Honor’s attention to this matter.
       Case 1:17-cv-09031-JFK-KHP Document 78
                                           77 Filed 03/11/21 Page 2 of 2

The Honorable Katherine H. Parker, U.S.M.J.
March 11, 2021
Page 2


Respectfully submitted,

s/ Peter B. Shapiro

Peter B. Shapiro



cc: all parties via ECF
